UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6303



LARRY G. HARVIN,

                                           Petitioner - Appellant,

          versus


COLIE L. RUSHTON; HENRY MCMASTER,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge. (CA-03-688)


Submitted:   May 27, 2004                   Decided:   June 3, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry G. Harvin, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Larry G. Harvin, a state prisoner, seeks to appeal the

district    court’s    order     adopting    the    recommendation    of    the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.              28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Harvin has not made the requisite showing.

Accordingly,    we    deny    Harvin’s   motion     for   a   certificate    of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                     DISMISSED




                                     - 2 -